Title: To James Madison from Ebenezer Huntington, 30 December 1817
From: Huntington, Ebenezer
To: Madison, James


Sir
Washington 30t Decr 1817
I have the honor to inclose to your Excellency a copy of the documents presented by the Officers of the Revolutionary Army accompanying their petition to Congress for half pay from the year 1793.
Recollecting the part your Excellency took at the time the funding system was adopted, in Endeavoring to obtain for the original holders, the difference between the Nominal price and the price at which they had been sold, and your uniform opinion that the Officers had an equitable claim on the Government—May I not ask your Excellency whether the proposition was suggested by Congress to the Army to commute the half pay, or by the Army to Congress asking therefor. I presume your Excellency will excuse my troubling you at this time on the above subject, knowing no other person who has taken so active a part in behalf of the late Officers, nor any person so likely to know the facts materially connected with the petitions now pending before Congress. I have the honor to be with great respect your most Obedient servant
Eben: Huntington
